Exhibit 10.5

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT AND SENIOR NOTE

This FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT AND SENIOR NOTE (this
“Amendment”) is made as of January , 2007 by the undersigned parties to the Note
Purchase Agreement, dated as of May 5, 2006 (as has been amended and as may be
amended, restated or otherwise modified from time to time, the “Note Purchase
Agreement”), among Monogram Biosciences, Inc. (the “Company”) and Pfizer Inc
(the “Holder”). Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Note Purchase Agreement.

W I T N E S S E T H:

WHERAS, pursuant to the Note Purchase Agreement the Company issued its 3% Senior
Secured Convertible Notes due May 19, 2010, in the aggregate principal amount of
$25,000,000, as amended from time to time (as so amended, the “Senior Note”)
evidencing the loan of such funds to the Company;

WHERAS, The Company entered into a Securities Purchase Agreement (the
“Securities Purchase Agreement”) dated as of January 11, 2007 with Highbridge
International LLC, and the Company and U.S. Bank National Association, a
national banking association, as trustee (the “Subordinated Creditor”), and
concurrently therewith are entering into an Indenture, dated as of January ,
2007, as amended from time to time (as so amended, the “Indenture”) pursuant to
which the Company shall issue its 0% Convertible Senior Unsecured Notes due
2026, in the aggregate original principal amount of $30,000,000 (the
“Subordinated Note”) evidencing certain long term indebtedness to be loaned by
the holders of the Subordinated Note to the Company;

WHERAS, to induce the Holder to consent to the issuance of the Subordinated Note
(i) the Subordinated Creditor on behalf of the Noteholders (as defined in the
Indenture) shall enter into the Subordination Agreement to be dated on the date
hereof in the form attached hereto as Exhibit A (the “Subordination Agreement”)
and (ii) the Company shall acknowledge and agree to the terms of the
Subordination Agreement by executing the Acknowledgment and Agreement attached
to the Subordination Agreement (the “Acknowledgment and Agreement”) and
(iii) the Senior Note and the Note Purchase Agreement shall be amended as
provided herein;

WHERAS, to induce the Holder to consent to the terms of subordination of the
Subordinated Note, the Company wishes to agree to the amendment of the Note
Purchase Agreement and the Senior Note as provided herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained in this Agreement and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:



--------------------------------------------------------------------------------

1. Amendments to Note Purchase Agreement. The first “Whereas” clause of the Note
Purchase Agreement is hereby deleted and replaced in its entirety by the
following:

“WHEREAS, the Company wishes to sell to the Purchaser, and Purchaser wishes to
purchase from the Company, a 3% Senior Secured Convertible Note in the principal
amount of $25,000,000 and in the form attached hereto as Exhibit A (as
hereinafter amended, supplemented or otherwise modified in accordance with its
terms, the “Note”), on the terms and subject to the conditions set forth in this
Agreement.”

2. Amendment and Restatement of the Senior Note. The Senior Note shall be
amended and restated in the form attached hereto as Exhibit B (the “Amended and
Restated Note”). The Company shall execute and deliver the Amended and Restated
Note on the date hereof.

3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the conditions precedent that Holder shall have received:

(a) counterparts of this Amendment duly executed by the Company;

(b) the duly executed Amended and Restated Note;

(c) counterparts of the Subordination Agreement duly executed by the
Subordinated Creditor and counterparts of the Acknowledgment and Agreement duly
executed by the Company;

(d) the Indenture and the other Subordinated Note Documents (as defined in the
Subordination Agreement) in the form as presented to the Holder on January ,
2007.

4. Representations and Warranties. The Company hereby represents and warrants to
the Holder as follows:

(a) The execution, delivery and performance by the Company of this Amendment,
the Acknowledgment and Agreement and the Amended and Restated Note are within
its powers, have been duly authorized by all necessary action pursuant to its
organizational documents, require no further action by or in respect of, or
filing with, any governmental body, agency or official and do not violate,
conflict with or cause a breach or a default under any provision of applicable
law or regulation or of the organizational documents of the Company or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it;

 

2



--------------------------------------------------------------------------------

(b) This Amendment, the Note Purchase Agreement as amended hereby, the
Subordination Agreement as acknowledged and agreed to in the Acknowledgment and
the Amended and Restated Note as amended and restated hereby, constitute legal,
valid and binding obligations of the Company, enforceable against it in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and

(c) As of the date hereof and after giving effect to the terms of this
Amendment, (i) there exists no default or Event of Default pursuant to the
Senior Note and (ii) the representations and warranties of the Company set forth
in the Note Purchase Agreement and the Note Security Agreement shall be true and
correct in all material respects as of the date hereof (except those
representations and warranties which are limited to a specific date, which are
true and correct in all material respects as of such date and those
representations and warranties already qualified with respect to materiality,
which shall be true and correct in all respects), provided that the Company
shall not be required to update any of the schedules referred to in such
representations and warranties solely in order to comply with this clause
(c)(ii).

5. Reference to and Effect on the Note Purchase Agreement and the Amended and
Restated Note.

(a) Upon the effectiveness of Sections 1 and 2 hereof, each reference to the
Note Purchase Agreement in the Note Purchase Agreement or any other Transaction
Document shall mean and be a reference to the Note Purchase Agreement as amended
hereby and each reference to the Note shall be a reference to the Note as
amended and restated hereby.

(b) Except as specifically amended above, the Note Purchase Agreement, the
Amended and Restated Note, the Note Security Agreement and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

6. No Waiver. Except as expressly stated herein, Holder reserves all rights,
privileges and remedies under the Senior Note Documents. Except as amended
hereby, the Note Purchase Agreement and the other Transaction Documents remain
unmodified and in full force and effect. In addition, if the conditions to
effectiveness of this Amendment are not satisfied, Holder shall not be deemed to
have consented to the terms of the subordination as set forth in the
Subordination Agreement or represented or acknowledged in any way that it deems
the terms of subordination reasonably satisfactory for the purposes of
Section 9(a)(viii) of the Senior Note.

7. Release. In further consideration of the execution by the Holder of this
Amendment, the Company, on behalf of itself and each of its affiliates, and all
of the

 

3



--------------------------------------------------------------------------------

successors and assigns of each of the foregoing (collectively, the “Releasors”),
hereby completely, voluntarily, knowingly, and unconditionally releases,
acquits, and forever discharges the Holder, its advisors, professionals and
employees, each affiliate of the foregoing and all of their successors and
assigns (collectively, the “Releasees”), from any and all claims, actions, suits
and other liabilities, including, without limitation, any so-called “lender
liability” claims or defenses (collectively, “Claims”), whether arising in law
or equity, which any of the Releasors ever had, now has or hereinafter can,
shall or may have against any of the Releasees for, upon or by reason of any
matter, cause or thing whatsoever from time to time occurred on or prior to the
date hereof, in any way concerning, relating to, or arising from (i) the Note
Purchase Agreement or any of the other Transaction Documents, (ii) the
negotiation, documentation and execution of this Amendment and any documents
referred to herein (including, without limitation, the Subordination Agreement).
The Releasors hereby acknowledge that they have been advised by legal counsel of
the meaning and consequences of this release.

8. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10. GOVERNING LAW. THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS RULES THEREOF TO THE EXTENT THEY
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

11. Counterparts; Integration. This Amendment may be executed and delivered via
facsimile with the same force and effect as if an original were executed and may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written.

 

MONOGRAM BIOSCIENCES, INC. By:  

 

Name:  

 

Title:  

 

PFIZER INC. By:  

 

Name:  

 

Title:  

 